Citation Nr: 1801653	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for residuals of cellulitis of the right lower extremity.

3.  Entitlement to service connection for residuals of septic shock.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for chronic fatigue syndrome (CFS).

6.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain.

7.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.

8.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain.

9.  Entitlement to an initial disability rating in excess of 10 percent for patellar bursitis of the right knee.

10.  Entitlement to an initial disability rating in excess of 10 percent for patellar bursitis of the left knee.

11.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial compensable disability rating for sinus arrhythmia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to June 2012 in the United States Marine Corps.  He was awarded the Combat Action Ribbon.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The March 2014 statement of case (SOC) addressed claims for vertigo, migraine headaches, dysentery, a liver disorder, and kidney disorder, in addition to those captioned on the title page.  However, in his VA Form 9, the Veteran limited the appeal to the above-captioned claims.  As such, the claims involving vertigo, migraine headaches, dysentery, a liver disorder, and kidney disorder are not currently on appeal.

In a March 2014 rating decision (located in Virtual VA), the RO granted an increased 30 percent disability evaluation for the Veteran's PTSD, effective for the entire appeal period.  As this was not a not full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In January 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the January 2017 hearing, the Veteran reported receiving current treatment through the VA Boston Healthcare System, Brockton Campus.  The only records from this facility are dated from 2012-2013, over five years ago.  All updated VA treatment records must be associated with the file. 

The Veteran seeks service connection for CFS and other illnesses contemplated by 38 C.F.R. § 3.317, Compensation for Certain Disabilities Occurring in Persian Gulf Veterans.  However, it is unclear whether the Veteran qualifies as a Persian Gulf veteran under § 3.317.  The Board cannot point to qualifying service in the locations contemplated by 3.317(e); he served in Afghanistan but is not seeking service connection for an infectious disease.  See 38 C.F.R. § 3.317(c).  His service personnel records have not been obtained and his service treatment records do not resolve the matter; rather, they indicate service only in "SE Asia."  Despite this, the codesheet to the September 2012 rating decision on appeal shows, "service connected, Gulf War, incurred" for numerous disabilities.  As the VA examinations conducted revealed a lack of diagnosis, the matter should be clarified and a further medical opinion obtained, as appropriate.

At the January 2017 hearing, the Veteran testified that his already-service connected disabilities involving the left ankle, lumbar spine, cervical spine, bilateral knee, PTSD, and sinus arrhythmia have worsened since his last VA examination.  The record reveals his last VA examination was conducted in 2012, nearly six years ago.  New examinations were scheduled in 2015, but the Veteran was unable to report as he was enrolled in a police academy at that time.  See Hearing Transcript, p. 6.  He testified that he would attend any future examinations.  The Board thus finds good cause to reschedule the examinations.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records, including those dated since 2013 from the VA Boston Healthcare System, Brockton Campus.

2.  Ascertain for the record whether the Veteran qualifies as a Persian Gulf Veteran (i.e. whether he served in the Southwest Asia Theater of Operations during active duty pursuant to 38 C.F.R. § 3.317(e)).  All supportive documentation, to include personnel records and any outstanding service treatment records, must be associated with the claims file.
3.  If, and only if, the Veteran qualifies as a Persian Gulf Veteran, OR updated treatment records reveal current diagnoses for any of the claims for service connection, afford the Veteran a VA examination addressing the etiology of his claims for a right ankle disorder, residuals of right leg cellulitis, residuals of septic shock, a respiratory disorder, and CFS. A rationale must be provided for all opinions rendered.

The examiner must provide an opinion as to (i.) whether the disorder constitutes an undiagnosed illness or a medically unexplained chronic multisystem illness; and 
(ii.) whether the disorder began during active service or is related to any incident of service.

In rendering the opinions, the examiner must consider the Report of Medical History prepared for separation documenting joint and ankle pain, and asthma or breathing problems, shortness of breath, bronchitis, and wheezing.  The examiner must also consider the 2010 service treatment records documenting cellulitis and sepsis.

4. Afford the Veteran a VA examination to ascertain the current severity of his service-connected disabilities involving the left ankle, lumbar spine, cervical spine, bilateral knee, PTSD, and sinus arrhythmia in accordance with the applicable worksheet for rating those disorders. 

5.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran and his representative should be provided a SSOC.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




